DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 8-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2002/0138008 A1 Tsujita et al (hereinafter Tsujita).
Regarding Claim 1, Tsujita teaches a measurement device for a biological tissue (Abstract, Par. [0002]), comprising:
a light emitting device (Fig. 1 @ 12, Par, [0168]) configured to irradiate a first light having a first wavelength (Par. [0168]: the excitation light Le (i.e. the first light) which has a wavelength of 410 nm) to a biological tissue (Fig. 1 @ 1, Par, [0166]: living body tissues), wherein the biological tissue (Fig. 1 @ 1, Par, [0166]: living body tissues) is configured to reflect (Par. [0172]: Reflected excitation light) a portion of the first light (Par. [0168]: the excitation light Le (i.e. the first light) which has a wavelength of 410 nm) and emit a second light having a second wavelength (Fig. 1 @ Zk, Par. [0172]: a fluorescence image Zk (i.e. the second light) formed with the fluorescence, which has been produced from the living body tissues 1 and which has wavelengths falling within a wavelength region of a value longer than 410 nm to a value in the vicinity of 700 nm);
a filter (Fig. 1 @ 24, Par, [0172]) disposed to receive the portion of the first light and the second light from the biological tissue and configured to block the portion of the first light and pass the second light (Par. [0172]: An excitation light cut-off filter 24, which filters out (block) light having a wavelength of 410 nm (i.e. the first light) and transmits (pass) only light having wavelengths falling within the wavelength region longer than 410 nm (i.e. the second light)); and
a sensor (Fig. 1 @ 25, Par, [0172]) disposed to receive the second light (Fig. 1 @ Zk, Par. [0172]: a fluorescence image Zk (i.e. the second light)) from the filter (Fig. 1 @ 24, Par, [0172]) and configured to detect the second light (Par. [0172]: The fluorescence image Zk is detected and converted by the image sensor 25 into an electric image signal),
wherein the first wavelength is a wavelength at which a predetermined substance in the biological tissue has a high absorption rate (Par. [0004, 0006, 0036-0037]: absorbs at 410 nm, i.e. the high absorption rate),
wherein the second wavelength is a wavelength at which the predetermined substance fluoresces and has a longer wavelength than the first wavelength (Fig. 1 @ Zk, Par. [0172]: a fluorescence image Zk (i.e. the second light which the predetermined substance fluoresces) formed with the fluorescence, which has been produced from the living body tissues 1 and which has wavelengths falling within a wavelength region of a value longer than 410 nm to a value in the vicinity of 700 nm (i.e. the second wavelength) thus teaches longer wavelength than the first wavelength which has a wavelength of 410 nm),
wherein the sensor (Fig. 1 @ 25, Par, [0172]) includes at least one of a blue light sensing element, a green light sensing element, or a red light sensing element (Par. [0172]: a fluorescence image Zk (i.e. the second light) formed with the fluorescence, which has been produced from the living body tissues 1 and which has wavelengths falling within a wavelength region of a value longer than 410 nm to a value in the vicinity of 700 nm thus teaches the limitation).
Regarding Claim 2, Tsujita teaches wherein the first light has a peak wavelength that is less than 420 nm (Par. [0168]: the excitation light Le (i.e. the first light) which has a wavelength of 410 nm).  

Regarding Claim 3, Tsujita teaches wherein the filter (Fig. 1 @ 24, Par, [0172]) is disposed to be closer (Fig. 1 illustrates such configuration) to the sensor (Fig. 1 @ 25, Par, [0172]) than the light emitting device (Fig. 1 @ 12, Par, [0168]). 
 
Regarding Claim 4, Tsujita teaches wherein the sensor (Fig. 1 @ 25, Par, [0172]) is an image senor (Par. [0172]: image sensor).  

Regarding Claim 5, Tsujita teaches further comprising a lens (Fig. 1 @ 23, Par, [0172]) that is located on a path through which light emitting (Fig. 1 @ Zk, Par. [0172]: a fluorescence image Zk (i.e. the light emitting) formed with the fluorescence, which has been produced from the living body tissues 1) from the biological tissue (Fig. 1 @ 1, Par, [0166]: living body tissues) is transferred to the sensor (Fig. 1 @ 25, Par, [0172]).  

Regarding Claim 8, Tsujita teaches wherein the filter (Fig. 1 @ 24, Par, [0172]) is located on a path through which a light emitted (Fig. 1 @ Zk, Par. [0172]: a fluorescence image Zk (i.e. the light emitting) formed with the fluorescence, which has been produced from the living body tissues 1) from the biological tissue (Fig. 1 @ 1, Par, [0166]: living body tissues) is incident on the sensor (Fig. 1 @ 25, Par, [0172]).  

Regarding Claim 9, Tsujita teaches a device for detecting an object (See Claim 1 rejection), comprising: 
a light emitting device configured to irradiate a first light having a first wavelength to a biological tissue, wherein the biological tissue is configured to reflect a portion of the first light and emit a second light having a second wavelength (See Claim 1 rejection); 
a filter disposed to receive the portion of the first light and the second light from the biological tissue and configured to block the portion of the first light and pass the second light (See Claim 1 rejection); and 
a sensor disposed to receive the second light from the filter and configured to detect the second light (See Claim 1 rejection), 
wherein the first wavelength is a wavelength at which a predetermined substance in the object has a high absorption rate (See Claim 1 rejection), 
(See Claim 1 rejection),
 wherein the sensor includes at least one of a blue light sensing element, a green light sensing element, or a red light sensing element (See Claim 1 rejection).
  
Regarding Claim 10, Tsujita teaches wherein the first light has a peak wavelength that is less than 420 nm (See Claim 2 rejection).  

Regarding Claim 11, Tsujita teaches wherein the filter is disposed to be closer to the sensor than the light emitting device (See Claim 3 rejection).  

Regarding Claim 12, Tsujita teaches wherein the sensor is an image senor (See Claim 4 rejection). 
 
Regarding Claim 13, Tsujita teaches further including a lens that is located on a path through which light emitting from the biological tissue is incident on the sensor (See Claim 5 rejection).  

Regarding Claim 16, Tsujita teaches a method for measuring an object (Par. [0002]. Also see Claim 1 rejection), comprising: 
irradiating a first light having a first wavelength to an object, wherein the object is configured to receive the first light and emit a light including a portion of the first light and emit a second light having a second wavelength longer than the first wavelength (See Claim 1 rejection); 
(See Claim 1 rejection); 
obtaining an image of a filtered light by using an image sensor (See Claim 1 rejection); and 
performing an image process operation on an obtained image based on optical information of the second wavelength (Abstract, Par. [0002, 0020]. Also see Claim 1 rejection).  

Regarding Claim 17, Tsujita teaches wherein the first light has a peak wavelength that is less than 420 nm (See Claim 2 rejection).  

Regarding Claim 18, Tsujita teaches wherein the irradiating the first light is performed by a light emitting device (See Claim 1 rejection) and the filtering operation is performed by a filter that is disposed closer to the image sensor than the light emitting device (See Claims 1, 3 rejection).  

Regarding Claim 19, Tsujita teaches wherein the first wavelength is a wavelength at which a predetermined substance in the object has a high absorption rate (See Claim 1 rejection).  

Regarding Claim 20, Tsujita teaches wherein the second wavelength is a wavelength at which the predetermined substance fluoresces and has a longer wavelength than the first wavelength (See Claim 1 rejection).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita in view of US Patent No. 6011648 by Mukai et al (hereinafter Mukai).

Regarding Claims 6-7, Tsujita teaches wherein the lens (See Claim 5 rejection) but does not explicitly teach is configured to block the portion of the first light and pass the second light and wherein the lens includes PMMA.

However, Mukai teaches lens (Fig. 1 @ g2, Claim 1: a second optical element, i.e. the lens) is configured to block the portion of the first light (Claim 1: formed of material incorporating an ultraviolet light (i.e. the first light) absorption agent) and pass the second light and wherein the lens includes PMMA (Fig. 1 @ g2, Claim 8: second objective lens element is formed of polymethylmethacrylate (PMMA)) (Also see Col 7, line 47-61: Ultraviolet light absorption agent may be added to either the noncrystalline polyester resin used to form the first objective lens element g1 or the polymethylmethacrylate (PMMA) used to form the second objective lens element g2. This construction reduces the influence of ultraviolet light absorption by the noncrystalline polyester resin. As a result, the finder optical system of the first embodiment realizes an optical system having flat spectral transmittance characteristics throughout the visible range in the entire optical system and which minimizes the influence of ultraviolet light absorption and Col 9, line 29-32: Ultraviolet light absorption agent may be added to the polymethylmethacrylate (PMMA) used to form the first lens element g1, the noncrystalline polyester resin used to form the second lens element g2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tsujita by Mukai as taught above such that the lens is configured to block the portion of the first light and pass the second light and wherein the lens includes PMMA in order to absorb the Ultraviolet light and having flat spectral transmittance characteristics throughout the visible range in the entire optical system and which minimizes the influence of ultraviolet light absorption (Mukai, Col 7, line 47-61) for the advantage of high transparency in the visible region, excellent formability, small birefringence, excellent environmental stability and the like (Mukai, Col 1, line 49-51).

Regarding Claims 14-15, Tsujita as modified by Mukai teaches wherein the lens is configured to block the portion of the first light and pass the second light and wherein the lens includes PMMA (See Claims 6-7 rejection).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886